Name: Council Regulation (EC) No 1522/96 of 24 July 1996 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice
 Type: Regulation
 Subject Matter: international trade;  cooperation policy;  EU finance;  tariff policy;  plant product
 Date Published: nan

 31 . 7 . 96 EN Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1522/96 of 24 July 1996 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice THE COUNCIL OF THE EUROPEAN UNION, per tonne; whereas in 1996 that quota is to apply from 1 April to 31 December and to cover 60 000 tonnes; Having regard to the Treaty establishing the European Community, Whereas the abovementioned commitments provide that the administration of those quotas is to take account of traditional suppliers; Having regard to Council Regulation (EC) No 3093/95 of 22 December 1995 laying down the rates of duty to be applied by the Community resulting from negotiations under GAIT Article XXIV (6) consequent upon the accession of Austria, Finland and Sweden to the European Union ('), and in particular Article 5 thereof, Whereas, with a view to preventing imports under those quotas from causing disturbance in the normal marketing of Community grown rice, such imports should be stag ­ gered over the year so they can be absorbed more easily by the Community market; Having regard to Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of the consultations with Thailand under GATT Article XXIII (2), and in particular Article 3 thereof, whereas the distribution of the quota for 1996 cannot commence before July and whereas, in order to allow the United States administration to finalize the relevant measures, provision should be made for imports from that country to commence from August only-, Whereas, under the negotiations conducted pursuant to GATT Article XXIV (6) in the wake of the accession of Austria, Finland and Sweden to the European Union, it was agreed to open from 1 January 1996 annual import quotas for 63 000 tonnes of semi-milled and wholly milled rice covered by CN code 1006 30 at zero duty and for 20 000 tonnes of husked rice covered by CN code 1006 20 at a fixed duty of ECU 88 per tonne; whereas these quotas were included in the European Communities list provided for in Article II ( 1 ) (a) of GATT 1994; whereas during the negotiations it was agreed with the United States that further consultations should take place on how to implement the agreed quotas; whereas these consultations have not yet been brought to an end; whereas imports under the tariff quotas of rice from the United States should be provided for only when the consultations have been concluded; Whereas, with a view to the sound administration of the abovementioned quotas and in particular in order to ensure that the quantities fixed are not exceeded, special detailed rules must be laid down to cover the submission of applications and the issue of licences; whereas such detailed rules must either supplement or derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3); Whereas it should be stipulated that Commission Regula ­ tion (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (4) applies under this Regulation ; Whereas, under the consultations with Thailand pursuant to GATT Article XXIII, it was agreed to open an annual quota for 80 000 tonnes of broken rice covered by CN code 1 006 40 00 at an import duty reduced by ECU 28 (3) OJ No L 331 , 2. 12. 1988 , p. 1 . Regulation as last amended by Regulation (EC) No 2137/95 (OJ No L 214, 8 . 9 . 1995, p. 21 ). (4) OJ No L 1 17, 24. 5. 1995, p. 2. Regulation as last amended by Regulation (EC) No 2917/95 (OJ No L 305, 19 . 12. 1995, p. 53). (') OJ No L 334, 30 . 12. 1995, p. 1 . 0 OJ No L 122, 22. 5. 1996, p. 15. No L 190/2 | EN Official Journal of the European Communities 31 . 7. 96 Whereas the Council , recognizing its obligations under international agreements, looks to the supplying countries who, under the provisions of the agreements, will be managing their application, to do so in the spirit in which they were negotiated, that is to say, the maintenance of traditional trade flows to the enlarged Community; Whereas the Council considers that the adoption, by the supplying countries, of management systems which involve subsidization between exports benefitting directly from this Regulation and exports subject to the normal import charge should be considered as an enlargement of the agreed tariff quotas; Whereas the Commission adopted measures concerning the opening and administration of these tariff quotas on 5 July 1996; whereas these measures were not in accor ­ dance with the opinion of the Management Committee for Cereals; whereas the Commission deferred their appli ­ cation and communicated them to the Council ; whereas, in accordance with Article 23 (3) of Regulation (EEC) No 1766/92 ('), the Council may within one month take a different decision , 3 . The quantities referred to in paragraph 1 shall be broken down by country of origin as follows:  in the case of the quota referred to in paragraph 1 (a):  38 721 tonnes from the United States of America,  21 455 tonnes from Thailand,  1 019 tonnes from Australia,  1 805 tonnes from other countries,  in the case of the quota referred to in paragraph 1 (b):  10 429 tonnes from Australia,  7 642 tonnes from the United States of America,  1 812 tonnes from Thailand,  117 tonnes from other countries,  in the case of the quota referred to in paragraph 1 (c):  41 600 tonnes from Thailand,  12 913 tonnes from Australia,  8 503 tonnes from Guyana,  7 281 tonnes from the United States of America,  9 703 tonnes from other countries . However, for the period 1 April to 31 December 1996, the quota referred to in paragraph 2 shall be broken down as follows:  31 200 tonnes from Thailand,  9 685 tonnes from Australia,  6 377 tonnes from Guyana,  5 461 tonnes from the United States of America,  7 277 tonnes from other countries . 4 . Notwithstanding the provisions of the second sub ­ paragraph of Article 2 (3), the quantities of rice with origin in the United States, as referred to in the first and second indents of paragraph 3 above , shall not be imported under the tariff quotas until the consultations with the United States have been brought to an end. HAS ADOPTED THIS REGULATION: Article 1 1 . Annual tariff quotas are hereby opened for imports into the Community of: (a) 63 000 tonnes of semi-milled and wholly milled rice covered by CN code 1006 30 at zero duty, (b) 20 000 tonnes of husked rice covered by CN code 1006 20 at a duty of ECU 88 per tonne; (c) 80 000 tonnes of broken rice covered by CN code 1006 40 00 with a reduction of ECU 28 per tonne in the duty fixed in the Combined Nomenclature . 2. However, in 1996, the quota referred to in paragraph 1 (c) shall apply from 1 April to 31 December in respect of 60 000 tonnes. Article 2 1 . Import licences shall be issued for the quota quantities referred to in Article 1 under the following tranches, expressed in tonnes : (a) in the case of the quota referred to in Article 1 ( 1 ) (a): January April July September United States 9 681 19 360 9 680 Thailand 5 364 10 727 5 364  Australia  1 019   Other countries _ 1 805   15 045 32 911 15 044  (') OJ No L 181 , 1 . 7. 1992, p. 21 . 31 . 7 . 96 EN Official Journal of the European Communities No L 190/3 (b) in the case of the quota referred to in Article 1 ( 1 ) (b): January April July September Australia 2 608 5 214 2 607 United States 1 911 3 821 1 910  Thailand  1 812   Other countries  117   I 4 519 10 964 4 517  (c) in the case of the quota referred to in Article 1 ( 1 ) (c): January April July September Thailand 10 400 20 800 10 400 Australia 3 229 6 456 3 228  Guyana 2 126 4 251 2 126  United States 1 820 3 640 1 821  Other countries 2 425 4 853 2 425  20 000 40 000 20 000  2. However, the breakdown for 1996 shall be as follows: (a) in the case of the quota referred to in Article 1 ( 1 ) (a): 3 . Quantities not covered by import licences issued in respect of the first, second and third tranches shall be carried over to the following tranche of the relevant quota. For quantities not covered by import licences issued under the September tranche, import licence applications may be submitted in respect of all countries of origin covered by the relevant quota under an addi ­ tional tranche in October pursuant to Article 4 ( 1 ), except as regards the quantities set out in paragraph 1 (c) and 2 (c) above . Article 3 1 . Where import licence applications are submitted in respect of rice and broken rice originating in Thailand and rice originating in Australia under the arrangements laid down in Article 1 , they shall be accompanied by export licences completed in accordance with the model set out in Annexes I and II respectively and issued by the competent body in the countries as indicated therein . 2. The body issuing the import licence shall keep the original of the export licence and shall deliver a copy thereof to the customs authorities on release for free circulation of the product to be imported. August September United States  38 721 Thailand 21 455  Australia 1 019  Other countries 1 805  24 279 38 721 (b) in the case of the quota referred to in Article 1 (1 ) (b): I August September Australia 10 429  United States  7 642 Thailand 1 812  Other countries 117  12 358 7 642 (c) in the case of the quota referred to in Article 1 ( 1 ) (c): August September Thailand 31 200  Australia 9 685  Guyana 6 377  United States 5 461 - Other countries 7 277  60 000  Article 4 1 . Licence applications shall be lodged with the competent authority in the Member State concerned in the first five working days of the month corresponding to each tranche . No L 190/4 fEN Official Journal of the European Communities 31 . 7. 96  Verminderd douanerecht van 88 ecus/t (Verorde ­ ning (EG) nr. 1522/96)  Direito reduzido a 88 ecus/t [Regulamento (CE) n ? 1522/961  Tulli , joka on alennettu 88 ecuun/t [asetus (EY) N:o 1522/961  Tullsatsen nedsatt till 88 ecu/ton (fÃ ¶rordning (EG) nr 1522/96); 2. Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for the import licences shall be:  ECU 46 per tonne for the quotas provided for in Article 1 ( 1 ) (a),  ECU 22 per tonne for the quotas provided for in Article 1 ( 1 ) (b),  ECU 5 per tonne for the quotas provided for in Article 1 ( 1 ) (c). 3 . The country of origin shall be entered in section 8 of licence applications and of the import licences and the word 'yes' shall be marked with a cross. 4. Section 24 of the licences shall bear one of the following entries: (a) in the case of the quota referred to in Article 1 ( 1 ) (a): (c) in the case of the quota referred to in Article 1 ( 1 ) (c):  Derecho de aduana reducido de 28 ecus/t [Regla ­ mento (CE) n ° 1522/96]  Reduceret afgift med 28 ECU/t (Forordning (EF) nr. 1522/96)  Um 28 ECU/t ermÃ ¤Ã igter Zollsatz (Verordnung (EG) Nr. 1522/96)  Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã ºÃ ±Ã Ã ¬ 28 Ecu/Ã Ã Ã ½Ã ¿ [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã  ­ Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1522/961  ExenciÃ ³n del derecho de aduana [Reglamento (CE) n ° 1522/961  Reduced duty by ECU 28 per tonne (Regulation (EC) No 1522/96)  Toldfri (Forordning (EF) nr. 1522/96)  Droit rÃ ©duit de 28 ecus par tonne [RÃ ¨glement (CE) n0 1522/96]  Zollfrei (Verordnung (EG) Nr. 1522/96)  Ã Ã Ã µÃ »Ã Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1522/96]  Dazio ridotto di 28 ECU/t [Regolamento (CE)n. 1522/96]  Exemption from customs duty (Regulation (EC) No 1522/96)  Douanerecht verminderd met 28 ecu/t (Verorde ­ ning (EG) nr. 1522/96)  Exemption du droit de douane [RÃ ¨glement (CE) n0 1522/96]  Direito reduzido em 28 ecus/t [Regulamento (CE) n? 1522/96]  Esenzione dal dazio doganale [Regolamento (CE) n . 1522/96]  Tulli , jota on alennettu 28 ecua/t [asetus (EY) N:o 1522/96]  Vrijgesteld van douanerecht (Verordening (EG) nr. 1522/96)  Tullsatsen nedsatt med 28 ecu/ton (fÃ ¶rordning (EG) nr 1522/96).  IsenÃ §Ã £o de direito aduaneiro [Regulamento (CE) n? 1522/96]  Tullivapaa [asetus (EY) N:o 1522/96]  Tullfri (fÃ ¶rordning (EG) nr 1522/96); (b) in the case of the quota referred to in Article 1 ( 1 ) (b): 5 . Import licence applications shall be admissible only where the following conditions are fulfilled:  applications must be submitted by natural or legal persons who have, at least in one of the three years preceding the date of submission of the application, been engaged in trade in rice or submitted import licence applications covering rice and were entered in a public registry of a Member State,  applicants must submit their applications in the Member State where they are entered in a public registry. Where applications are submitted by the same person in two or more Member States, none of those applications shall be admissible .  Derecho de aduana reducido a 88 ecus/t [Regla ­ mento (CE) n ° 1522/96]  Nedsat told 88 ECU/t (Forordning (EF) nr. 1522/96)  ErmÃ ¤Ã igter Zollsatz von 88 ECU/t (Verordnung (EG) Nr. 1522/96)  Ã Ã ±Ã Ã ¼Ã Ã  Ã ¼Ã µÃ ¹Ã Ã ¼Ã µÃ ½Ã ¿Ã  Ã Ã µ 88 Ecu/Ã Ã ¿Ã ½Ã ¿ [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1522/96]  Reduced duty to ECU 88 per tonne (Regulation (EC) No 1522/96)  Droit rÃ ©duit Ã 88 Ã ©cus par tonne [RÃ ¨glement (CE) n0 1522/96] Article 5 1 . Within two working days of the closing date for the submission of licence applications, the Member States shall notify the Commission of the quantities covered by import licence applications, broken down by CN code and country of origin.  Dazio ridotto a 88 ECU/t [Regolamento (CE) n. 1522/96] 31 . 7 . 96 EN Official Journal of the European Communities No L 190/5 import licences. To that end, the figure '0 shall be entered in section 19 of the licences. 3 . Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. 4. The term of validity of the licences shall be fixed in accordance with Article 6 ( 1 ) of Regulation (EC) No 1162/95. However, it may not extend beyond 31 December of the year of issue . Such notification shall also be made where no application has been submitted in a Member State. The above information must be notified separately from that relating to other import licence applications covering rice and in accordance with the same procedure. 2. Within 10 days of the closing date for the submis ­ sion of licence applications, the Commission shall :  decide what percentage of quantities covered by appli ­ cations may be imported. Where the quantities applied for exceed those available in respect of the tranche and country of origin in question, it shall set a single percentage reduction to be applied to those quantities,  fix the quantities available under the following tranche and, where appropriate, under the additional tranche in October. The Commission shall notify the Member States of its decision as soon as possible . 3 . If the reduction referred to in the first indent of paragraph 2 results in one or more quantities of less than 20 tonnes per application, the Member States shall allo ­ cate the total of these quantities by drawing lots among the importers concerned in 20 tonne lots and, where applicable, the remaining lot. Article 8 The Member States shall notify the Commission by telex: (a) within two working days of their issue, of the quanti ­ ties, broken down by CN code, covered by the import licences issued, with details of the date, the country of origin and the name and address of the holder, (b) by the last working day of each month following the month of release for free circulation, of the quantities, broken down by CN code and country of origin , actu ­ ally released for free circulation . Such notifications must also be made where no licence has been issued and no imports have taken place . Article 6 1 . Within three working days of the date of notifica ­ tion by the Commission, import licences shall be issued for the quantities resulting from the application of Article 5 (2). Where the quantities covered by import licences issued are lower than those applied for, the security fixed in Article 4 (2) shall be reduced proportionately. 2. Notwithstanding Article 9 of Regulation (EEC) No 3719/88 , rights accruing under import licences shall not be transmissible . Article 9 1 . The Commission shall monitor the quantities of goods imported under this Regulation, with a view in particular to establishing:  the extent to which traditional trade flows, in terms of volume and presentation, to the enlarged Community are significantly changed, and  whether there is subsidiziation between exports bene ­ fiting directly from this Regulation and exports subject to the normal import charge. 2. If either of the criteria set out in the indents in para ­ graph 1 is met, and in particular if the imports of rice in packages of five kilograms or less exceed the figure of 33 428 tonnes, and in any event on an annual basis, the Commission shall submit a report to the Council accom ­ panied, if necessary, by appropriate proposals to avoid disruption of the Community rice sector.Article 7 1 . The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. 2. Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not exceed that set out in sections 17 and 18 of the Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 190/6 EN Official Journal of the European Communities 31 . 7. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1996. For the Council The President I. YATES ANEXO I  BILAG I ANHANG /  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEXI  ANNEXE 1 LIITE I  BILAGA I  ALLEGA. TO I  BIJLAGE I  ANEXO I  Export certificate No 1EPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND Export certificate subject to Regulation (EC) No . . ./96 special form either form semi-milled or milled rice (Code No 1006 30), husked rice (code No 1006 20), or broken rice (code No 1006 40 00) 1 . Exporter (name, address and country) 2 . Importer (name, address and country) Name : Address : Country : Name : Address : Country : 3 . Shipped per 4 . Country /Countries of destination in EC  ¡ Conventional  ¡ Container 5 . Type of Thai rice/R.S. Code No 6 . Weight metric tonnes 7 . Packing Gross weight: Net weight: 8 . No and date of invoice 9 . No and date of B/L Ne hereby certify that the abovementioned products are produced in and are exported from Thailand . Department of Foreign Trade Name and signature of authorized official and stamp Date of issue rHIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE AND IN ANY CASE ONLY UNTIL 31 DECEMBER OF THE YEAR OF ISSUE :or use of EC authorities serial No class="page"> ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II COMMONWEALTH OF AUSTRALIA REPRESENTED BY THE DEPARTMENT OF PRIMARY INDUSTRIES AND ENERGY Export certificate for semi-milled or milled rice (code No 100630) and husked rice (code No 1006 20) 1 . Exporter 2 . Importer Name : Name : Address : Address : Country : Country : 3 . Country/Countries of destination in EU 4. Type of rice/specification 5 . Consignment weight metric tonnes Milled Semi-milled Husked Net weight: Department of Primary Industries and Energy by its Delegate Signature Date of issue For use by EU authorities